DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the arguments/remarks filed on 08/18/2022. Claims 7 and 14 are canceled. Claims 1 – 4, 6, 8 – 11, 13, 15 – 18, and 20 are presently pending in the application and have been examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 6, 8 – 11, 13, 15 – 18, and 20 have been considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6, 8 – 11, 13, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fower (US 2020/0327978) (hereafter Fower), in view of Hennig et al. (US 2020/0491718) (hereafter Hennig), in view of Callaghan (US 2005/0283566), and in view of O’Hare et al. (US 9906500) (hereafter O’Hare).

Regarding claim 1 Fower teaches: A file processing node comprising: 
[a memory storing instructions;] (Hennig) 
and a processor configured to execute one or more of the instructions in the memory to cause the processor to (Fower, in Para. [0116] discloses “a number of program modules and data files may be stored in system memory 1004, including operating system 1005.”):
receive an identifier of a document via a blockchain ledger of a blockchain network, (Fower, in Para. [0035] discloses “the server computer may include a processing device configured for performing data processing tasks such as, for example, but not limited to, analyzing, identifying, determining, generating, transforming, calculating, computing, compressing, decompressing, encrypting, decrypting, scrambling, splitting, merging, interpolating, extrapolating, redacting, anonymizing, encoding and decoding” Fower, in Para. [0101] discloses “the processing device 302 may be configured to record one or more transactions in blockchain.”);
[wherein the document comprises a plurality of data chunks stored at a plurality of random locations] (Callaghan) 
[in at least one data store node of the blockchain network according to a file storage plan;] (Hennig)
[acquire a file storage plan executable script for the file storage plan and an encrypted symmetric key for the document;] (Hennig) 
[decrypt the symmetric key; and execute the file storage plan executable script] (Hennig)
[and reconstruct the document wherein the reconstructing comprises inputting the decrypted symmetric key onto the file storage plan executable script] (O’Hare) 
 [and acquiring the plurality of data chunks from the plurality of random locations via execution of the file storage plan executable script 
Fower fails to explicitly teach: a memory storing instructions
in at least one data store node of the blockchain network according to a file storage plan;
acquire a file storage plan executable script for the file storage plan and an encrypted symmetric key for the document
decrypt the symmetric key; and execute the file storage plan executable script 
Hennig, from the analogous technical field teaches: a memory storing instructions (Examiner note: memory storing instructions, i.e. storage plan, is met by the distribution plan of Hennig) (Hennig, in Para. [0012] discloses “providing a distribution plan by the web application, wherein the distribution plan comprises instructions for fragmenting the file into a plurality of file fragments by means of an error correction method and identifiers of a plurality of mutually independent storage services in whose non-volatile storage media the generated file fragments are to be stored”);
in at least one data store node of the blockchain network according to a file storage plan (Examiner note: data storage as data chunks is met by the file fragmentation followed by fragments storage in memory) (Hennig, in Para. [0012] discloses “providing a distribution plan by the web application, wherein the distribution plan comprises instructions for fragmenting the file into a plurality of file fragments by means of an error correction method and identifiers of a plurality of mutually independent storage services in whose non-volatile storage media the generated file fragments are to be stored” Hennig, in Para. [0015] discloses “Securely placed files are encrypted locally in the web browser on the user client computer system, split into individual fragments and uploaded to independent storage providers.”);
acquire a file storage plan executable script for the file storage plan and an encrypted symmetric key for the document (Hennig, in Para. [0046] discloses “this cryptographic key may be a symmetric cryptographic key in the case of symmetric encryption or a private cryptographic key in the case of asymmetric encryption with a public cryptographic key.”); 
decrypt the symmetric key (Hennig, in Para. [0091] discloses “A decryption of the reference data or at least of the symmetric key takes place exclusively in the hardware token”); and execute the file storage plan executable script (Hennig, in Para. [0013] discloses “fragmenting the encrypted file on the user computer system by the web application into a plurality of file fragments by the error correction method according to the distribution plan”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, in view of the teaching of Hennig, which discloses fragmenting data files according to the distribution plan, i.e. storage plan, which includes data encryption/decryption in order to increase security of the data management and storage (Hennig, [0012, 0013, 0015, 0046, 0091]).
Fower, as modified by Hennig, fails to explicitly teach: wherein the document comprises a plurality of data chunks stored at a plurality of random locations
Callaghan from the analogous technical field teaches: wherein the document comprises a plurality of data chunks stored at a plurality of random locations (Callaghan, in Para [0051] discloses “multiple location stores providing a more robust implementation contained by a plurality of memory stores 340, 342, and 344 could be implemented using conventional existing RAM devices” Callaghan, in Para [0060] discloses “a pseudo random address generator can be utilized which produces random number that directly or indirectly corresponds to the address that data should be stored.” Callaghan, in Para [0061] discloses “the data portions can be encrypted and stored to RAM only to be accessible by a program upon receipt of the corresponding key that can be employed to decrypt the data.” Callaghan, in Para [0016] discloses “the data storage component can randomly generate a memory location from available memory locations to store data thereto. In this manner, related data can be scrambled amongst one or more memory arrays to make it exponentially more difficult for an unauthorized entity to comprehend. The actual location where the data is stored can be indicated by a data map that maps the CPU address to the actual memory storage address to facilitate subsequent retrieval thereof.” Callaghan, in Para [0016] further discloses “The CPU and/or operating system can transmit a signature of the task or process context to the STRAM interface as a key to the process currently reading or writing to RAM such that only a process with the same context can read/write to the proper memory locations. Furthermore, data mapping algorithms the data storage component, and/or the data map, among other components can be removable from the system, thus leaving the memory useless to attackers and rogue processes.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, as modified by Hennig, in view of the teaching of Callaghan, which discloses randomization algorithm for storage data components, i.e. chunks, in a plurality of memory locations using scrambling method by following the mapping algorithm for storage data components in order to improve security of data storage management in the system memory (Callaghan, [0016, 0051, 0060, 0061])).
Fower, as modified by Hennig and Callaghan, fails to explicitly teach: and reconstruct the document wherein the reconstructing comprises inputting the decrypted symmetric key onto the file storage plan executable script 
O’Hare from the analogous technical field teaches: and reconstruct the document wherein the reconstructing comprises inputting the decrypted symmetric key onto the file storage plan executable script (O’Hare, in col. 77, ll. 62-64 discloses “the information usable to reconstruct the data set comprises one or more of: an encryption key, a workgroup key, and a splitting key” O’Hare, in col. 67, ll. 27-32 discloses “with the secure data parser integrated, a storage system may make use of the redundancy offered by the secure data parser (i.e., which is used to implement the feature of needing fewer than all separated portions of data in order to reconstruct the original data) to protect against data loss.” O’Hare, in col. 32, ll. 24-25 discloses “The receiver uses his or her private key to decrypt the session key, and then uses the session key to decrypt the message. Based on the foregoing, the simpler and faster symmetric key system is used for the majority of the encryption/decryption processing.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, as modified by Hennig and Callaghan, in view of the teaching of O’Hare, which discloses data files reconstruction using the encryption/decryption symmetric key in order to improve security of data management in the system (O’Hare, col. 32, ll. 24-25, col. 67, ll. 27-32,  col. 77, ll. 62-64).

Regarding claim 2 Fower, as modified by Callaghan, and O’Hare fails to explicitly teach the following limitations which are taught by Hennig: The file processing node of claim 1, wherein the processor is further configured to: execute a consensus among a plurality of blockchain nodes and commit the file storage plan to a world state database of the blockchain ledger; and (Examiner note: as noted above, storage plan, is met by the distribution plan of Hennig; consensus among blockchain nodes is identified in Para [0074] as a blockchain validation process which is met by the chain certification/validation process) (Hennig, in Para. [0012] discloses “providing a distribution plan by the web application, wherein the distribution plan comprises instructions for fragmenting the file into a plurality of file fragments by means of an error correction method and identifiers of a plurality of mutually independent storage services in whose non-volatile storage media the generated file fragments are to be stored”);
validate the file storage plan based on the file storage plan committed to the world state database of the blockchain ledger. (Hennig, in Para. [0160] discloses “a chain of digital certificates can be created, each of which confirms the authenticity of the public key with which the previous certificate may be checked. Such a chain of certificates forms a so-called validation path or certification path.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fower, as modified by Callaghan and O’Hare, in view of the teaching of Hennig, which discloses fragmenting data files according to the distribution plan, i.e. storage plan, which includes data encryption/decryption in order to increase security of the data management and storage (Hennig, [0012 and 0160]).
 
Regarding claim 3 Fower, as modified by Hennig, Callaghan, and O’Hare teaches: The file processing node claim 1, wherein the symmetric key is encrypted by a public key of the file processing node (Fower, in Para. [0054] discloses “The oRO responds by returning a randomly generated and time stamped symmetric key encrypted using the nRO's public key.”)

Regarding claim 4 Fower, as modified by Hennig, Callaghan, and O’Hare teaches: The file processing node of claim 1, wherein the processor further is to: identify the plurality of data chunks using the identifier of the document (O’Hare, in col. 27, ll. 40-43 discloses “This communication may also include a vendor ID, although vendor identification may also be communicated through a non-random portion of the transaction ID.” O’Hare, in col. 72, ll. 15-17 discloses “At step 3100 data to be secured is identified and a call is made to the secure data parser.” O’Hare, in col. 72, ll. 42-44 discloses “Wrapper layer 3022 loads the portions of data identified at step 3200 into split shares buffers 3010.”) in response to the execution of the file storage plan executable (Hennig, in Para. [0053] discloses “the reference data comprises: an identifier of the user, an identifier of the file, an identifier of the distribution plan, an identifier of a cryptographic key for decrypting the encrypted file, an identifier of a cryptographic key for decrypting the encrypted distribution plan, a hash value of the complete file and/or hash values of the stored file fragments. Finally, the reference data may identify everything needed to reconstruct a file. According to embodiments, the identifiers also indicate the memory addresses at which the identified and required data objects may be found.” Hennig, in Para. [0054] discloses “the file fragment specific hash values may serve as identifiers of the file fragments.”).  The same motivation to modify Fower in view of Hennig, Callaghan, and O’Hare, as applied in claim 1 above, applies here.

Regarding claim 6 Fower, as modified by Hennig, Callaghan, and O’Hare teaches: The file processing node of claim 1, wherein the processor further is to: retrieve a hash of the document from a world state of the blockchain ledger and validate the reconstructed document based on the hash (Hennig, in Para. [0053] discloses “the reference data may be used to verify the integrity of the file and/or file fragments using the hash values.” Hennig, in Para. [0160] discloses “In this way, a chain of digital certificates can be created, each of which confirms the authenticity of the public key with which the previous certificate may be checked. Such a chain of certificates forms a so-called validation path” Hennig, in Para. [0054] discloses “The hash values of the file fragments can be linked to a mapping with the original file name, and the mapping may be included in the reference data together with the original file name”). The same motivation to modify Fower in view of Hennig, Callaghan, and O’Hare, as applied in claim 1 above, applies here.

Regarding claim 8, claim 8 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 15, claim 15 discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 15 discloses a medium that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 18 discloses a medium that is substantially equivalent to the system of claim 6 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 20 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Cella (US 20200133254), Witherspoon (US 20190102163).
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431   

/TRANG T DOAN/Primary Examiner, Art Unit 2431